 In the Matter Of REGAL SHIRT COMPANYandAMALGAMATED CLOTH-ING WORKERS OF AMERICACase No. C-2,50.-Decided December 16, 1937ShirtManufacturing Industry-Interference, Restraint, or Coercion:surveil-lance of union meetings;intimidation of union organizer;attemptsby violenceto force union organizers to leave town;by public officials and members ofcivicorganization ; expressed opposition to labor organization ; threats ofretaliatory action ; threat to close plant unless organization cease ; shut-downofplant-Discrimination:closing plant to discourage membership in Union-Company Dominated Union:domination and interference with formation andadministration of ; active solicitation of members for permitted during workinghours but denied to petitioning union ; disestablished as agency for collectivebargaining-BackPay:awarded for period plant closed.Mr. Jacob BlumandMr. Reeves R. Hilton,for the Board.Mr. Philip Newman,of Philadelphia, Pa., andHamilton & Mc-Neill,of Morehead City, N. C., for the respondent.Mr. S. G. Lippman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn June 8, 1937, W. I. Smith, an organizer for AmalgamatedClothing Workers of America, herein called the Amalgamated, filedwith the Regional Director for the Fifth Region (Baltimore, Mary-land), a charge alleging that Regal Shirt Company, Morehead City,North Carolina, herein called the respondent, had engaged in andwas engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1'), (2), and (3) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On July 9, 1937,the National Labor Relations Board, herein called the Board, issuedits complaint against the respondent, alleging that the respondenthad committed unfair labor practices affecting commerce within themeaningof Section 8 (1) and (2) and Section2 (6) and(7) of theAct.In substance the complaint alleged that the respondent, bythreats to close and move its plant, and by the subsequent actualclosing of the plant for an indefinite period,- had intimidated andcoerced its employees in the exercise of rights -guaranteed to them67573-38-vol iv-37567 568NATIONAL LABOR RELATIONS BOARDin Section 7 of the Act. The complaint also alleged that the re-spondent through its officers, agents, and employees, and throughlocal business men and city officials, specifically through the mayorofMorehead City, and a local organization of business men knownas the City Builders, had promoted and engaged in the formation ofa labor organization of the employees of the respondent, had inter-fered with the administration of said organization, and had en-couraged membership therein. It was further alleged that the planthad closed because of the membership of a substantial number ofthe respondent's employees in the Amalgamated, and that the closinghad the purpose and effect of discouraging membership in theAmalgamated and concerted activity by the employees for the pur-poses of collective bargaining and other mutual aid and protection.On July 22, 1937, the respondent filed its answer denying thatitwas engaged in interstate commerce within the meaning of theAct; and denying that it had engaged in the alleged unfair laborpractices; and averring that the closing of the plant was caused bybusiness considerations and not influenced by any labor organizationor labor activities among its employees.Pursuant to a notice duly issued and served by the Regional Direc-tor upon the respondent and the Amalgamated, a hearing was heldinMorehead City, North Carolina, on July 22, 1937, before WilliamH. Griffin, the Trial Examiner duly designated by the Board.Atthe hearing the respondent was represented by counsel. Full oppor-tunity to be heard, to examine and cross-examine witnesses and tointroduce evidence bearing upon the issues was afforded the parties.On September 18, 1937, the Trial Examiner filed his IntermediateReport finding that the respondent had engaged in the unfair prac-tices alleged in the complaint and recommended that the respondentcease and desist from such unfair labor practices, and withdraw allrecognition from the Regal Employees Association, Inc.Exceptionsto the Intermediate Report, and a brief in support thereof, were filedby the respondent.The respondent's request for oral argument wasgranted by the Board, but the request was subsequently withdrawn.On November 10, 1937, pursuant to Section 10 (b) of the Act andArticle II, Section 7, of National Labor Relations Board Rules andRegulations-Series 1, as amended, the Board issued an amendmentto the complaint.The amendment in substance alleged that theclosing of the respondent's plant on May 10 was, in addition to beingan unfair labor practice within the meaning of Section 8 (1), anunfair labor practice within the meaning of Section 8 (3).On No-vember 13, 1937, the respondent filed its answer to the amendment,denying that the closing on May 10 constituted an unfair labor prac-ticewithin the meaning of Section 8 (3).On November 11, 1937,the respondent petitioned for leave to introduce additional evidence DECISIONS AND ORDERS569in support of its answer and in connection with its petition statedthe nature of the evidence intended to be introduced.The Boardhereby denies the petition on the ground that the evidence sought tobe introduced relates to no new issue but merely to the question ofthe purpose of the closing of the plant on May 10, as to which therespondent has already had full opportunity to introduce evidence atthe original hearing.Various objections to the introduction of evidence were made dur-ing the course of this hearing by counsel for the respective parties.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE RESPONDENT AND ITS BUSINESSThe respondent is a Pennsylvania corporation engaged in themanufacture, sale, and distribution of men's and boys' shirts.Therespondent operates a plant at Morehead City, North Carolina, andoperates a general sales office and storeroom in Philadelphia, Penn-sylvania.It employs approximately 154 employees at its plant in1Morehead City.In its manufacturing operations the respondent uses cotton prints,threads, linings, starch, paper boxes, buttons, and other miscel-laneous materials.Ninety per cent of the raw material comes fromoutside the State of North Carolina, being shipped to the respond-ent's plant by rail and truck.The finished products of the re-spondent's plant are shipped to the Philadelphia storeroom readyfor sale.These products are sold mainly through salesmen whotravel through various states, other than North Carolina, and solicitorders from retailers and jobbers.The principal part of the Com-pany's sales are made in Pennsylvania, Massachusetts, New York,New Jersey, the District of Columbia, and in practically all theotherMiddle Atlantic States.The respondent leases the factory it occupies from a corporation,theMorehead City Builders, herein called the City Builders, or-ganized by local business men who subscribed the funds necessaryto purchase a lot and erect a factory for the respondent's occupancy.The rental is $1 per annum under a five-year lease.The respondenthas the option of a renewal for an additional five-year period on thesame terms.H. THE UNIONAmalgamated Clothing Workers of America is a labor organiza-tion affiliated with the Committee for Industrial Organization. It 570NATIONAL LABOR RELATIONS BOARDadmits to membership all workersemployed in the men's clothingindustry, excluding clericaland supervisory employees.III.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercion.About May 2, 1937,Herbert Windfield and Leonard Rice, organ-izers for the Amalgamated,discussed with several of the respond-ent's employees the benefits of organizing a union.A meetingwas decided upon and set for May 4, 1937,at the home of one ofthe workers.From 20 to 25 of the respondent's employees attendedthe meeting.Jackson, the general manager of the respondent, ob-served the attendance from his automobile parked nearby.Jacksontestified that he was on his way home and noticed automobilesbelonging to his employees,but had no idea what was going on.On the evening of May 5, the Amalgamated organizers were inMorehead City awaiting the arrival of W. I. Smith, a third organ-izer for the Amalgamated.They were accosted by Dowdy, thepresident of the City Builders, who posed as a detective andsearched the organizers for weapons.Dowdy took them to themayor, who had with him a group of local citizens and a uniformedpolice officer.Asked their business in Morehead City, the organizersstated they were authorized to organize the employees of the RegalShirt Factory.The mayor replied,"We are not going to have anyorganization."Then Dowdy proceeded to assault one of the or-ganizers.Given thirty minutes to leave town or go to jail, theyleft.The followingafternoon,however, theyreturned and joinedW. I. Smith.On May 5, Dowdy, the president,and Pitman,the secretary oftheMoreheadCityBuilders,met several employees who had at-tended the Amalgamated meeting and asked them to call on Jackson,saying they were sure he would give the employees raises if theyrefrained from joining the Union.Pitman said he had been tosee Jackson,and would go back and tell him the employees werecoining down.These employees called on Jackson the followingday,May 6, and were told that he would not recognize a union,and further,that he would move the plant before doing so.On May 6, a half hour before closing, W. I. Smith stationed him-self outside the plant,and prepared to distribute handbills.Hewas observedby Jackson.Soon after,a group of citizens,includingthemayor and Dowdy, arrived.Smith informed the mayor thathe was there to organize the plant.The mayor replied that it washis business to see that the factory was not organized,and added,according to Smith,"'We built our factory here, and we intend to DECISIONS AND ORDERS571run it without any outside interference'."When Smith started todistribute the handbills, Dowdy assaulted him.The occurrence outside the factory was followed by an Amalga-mated meeting late that afternoon attended by from 60 to 70 em-ployees.At this meeting practically all of the employees presentsigned application cards for membership in the Amalgamated. Thesesignatureswere subsequently supplemented by those of otheremployees.The same morning Jackson had invited the employees to attend ameeting in the plant immediately after working hours.Arrange-ments for the meeting were made that morning by the mayor andJackson.Jackson was present at the meeting and introduced themayor.The mayor and local citizens addressed the employees tryingto dissuade them from joining the Amalgamated, stating that if theemployees joined the Union, the factory would immediately moveout of town.When the employees reported for work on May 10, they foundthe factory closed, and a notice posted that it was closed for anindefinite period.Jackson testified that, prior to the first appear-ance of the organizers, the factory was operating 40 per cent belownormal, with a reduced personnel and pay roll, and that practicallyno raw material was on hand for manufacturing needs. Jacksonstated that this retardation of production was caused by poor work-manship and an oversupply of merchandise, and was directly respon-sible for the May 10 shut-down.This testimony was contradictedby employees who stated that they had work on hand, and by themayor who testified that Jackson gave him the impression that thefactory closed to prevent violence.About May 10, 1937, Stanley Woodland, a prominent citizen, whois openly and violently opposed to labor unions, was present at ameeting of employees after the factory had closed.At this meetingWoodland stated that prominent citizens were convinced that therespondent would leave town if the Union became organized.Soon after the plant closed, when the employees returned to thefactory for their checks, they noticed that the machines in the mostconspicuous positions were being moved, creating the impression thatdismantling had actually begun.About May 18, 1937, the factory reopened temporarily for thepurpose of completing some work on hand. Subsequently, the fac-tory reopened on a permanent basis. It appears that practically allemployees returned to work.B. The AssociationShortly after the closing on May 10, active steps were taken toorganize an unaffiliated local union.The mayor and Woodland, 572NATIONAL LABOR RELATIONS BOARDassisted by Miss Nelson, who is in charge of the respondent's officework, and Miss Gilgo, who is employed as a floor walker and ateacher, were active in the formation of the local union.The or-ganizational appeal was that if the C. I. O. organized a union, thefactory would remain closed.The day pay checks were distributed, after the closing, MissNelson appeared at the factory with two typewritten sheets, one tobe signed by employees who wished to form a local union, and oneto be signed by employees who were in favor of the Amalgamated.The latter sheet bore a caption which read that those who signedthis paper signed away their rights to work, and closed the door ofthe factory.She took a position near the pay window and solicitedsignatures.On May 18 printed notices were mailed to all employees, calling ameeting for May 21 at the Municipal Building. This meeting wassummoned by the mayor who had the notices printed at his ownexpense and delivered to Miss Nelson for addressing.The purposeof the meeting was to formally organize the local union.After thismeeting a second meeting was held on May 25, at which 69 of the75 or 80 employees present signed application cards for membership.At the instance and expense of Woodland the organization was incor-porated as the Regal Employees Association, Inc., herein called theAssociation.Subsequently, Woodland prepared a proposal for an agreement be-tween the respondent and the Association containing a provision re-garding a scale of wages, which he submitted to Jackson for signa-ture.Without any prior negotiations respecting its provisions, andwithout any serious attempt to ascertain whether the Associationrepresented a majority of the respondent's employees, Jackson signedthe agreement.The agreement was then submitted to the respond-ent's officers in Philadelphia for approval.The officers submitteda revised draft.The revised document recognized the Associationas the exclusive bargaining agency of its employees, but was totallydevoid of any provision relating to a scale of wages, or to workinghours, or to other conditions of employment.Upon the recommenda-tion of Woodland it was signed by the representatives of the Associa-tion.Jackson testified that following the signing of the agreement,he negotiated orally with the Association, which negotiations resultedin a general ten per cent increase in wages.On July 14, a meeting of all the employees was called by the presi-dent of the Association and was held in the plant during workinghours.This meeting had been authorized by Jackson, who orderedthe machinery in the plant stopped while the meeting was being held.The purpose of the meeting was to read the charter of the Associa-tion and the agreement with the respondent. DECISIONS AND ORDERSIV.CONCLUSIONS IN RESPECT TO THE UNFAIR LABOR PRACTICES573The members of the City Builders had a substantial financial stakein the operation of the respondent's plant.While the legal relation-ship existing between the City Builders and the respondent was thatof landlord and tenant, in practical operation the parties were jointventurers.The City Builders contributed the use of the factorybuilding in return for the increased business which would flow to itsmembers through the operation of the factory.Thus the impelling motive for the assaults on the organizers andthe hostile attitude displayed toward the Amalgamated by the mayorand leading members of the City Builders, was the fear that the fac-tory would close and move elsewhere if the Amalgamated organizedthe employees.This fear was engendered and encouraged by therespondent's officers through such acts as Jackson's statement to thegroup of employees on May 6, and the dismantling of machinery afterthe shut-down on May 10. Again, at the meeting of the factory em-ployees and local citizens addressed by the mayor on May 6, Jacksonlent credence to such fear by his failure to disclaim the mayor's state-ments, and fostered and encouraged this fear by his presence andacquiescence.The respondent's conduct interfered with, restrained,or coerced its employees in the exercise of rights guaranteed in sec-tion 7 of the Act.In view of the respondent's threats to its employees to move theplant, the fear inculcated in the citizens that the plant would closeif the C. I. 0. organized the employees, the shut-down in spite of un-finished work on hand, and the subsequent temporary' reopening forthe purpose of completing the unfinished work, we are compelled tothe conclusion that the shut-down on May 10, 1937, was motivatedby a desire to discourage Amalgamated activities.The failure of theplant to continue operations after the temporary reopening was, how-ever, caused by the legitimate business considerations.We find thatthe closing of the plant interfered with the organization of the em-ployees, and we find that respondent has discriminated against itsemployees in regard to hire and tenure of employment, thereby dis-couraging membership in a labor organization.The Association was the creature of the mayor and the City Build-ers who were impelled by fear that the factory would move if theAmalgamated organized the employees. It was their desire to forma labor organization that would be amenable to the respondents, andwould at the same time have the effect of keeping a legitimate laborunion out of Morehead City. InMatter of Amin Shoe Manufactur-ing CompanyandShoe Workers' Protective Union, Local No. 80,westated with reference to Section 8 (2) : "Its object is to protect therights of employees from being hamstrung by an organization whichhas grown up in response to the will and the purposes of the employer, 574NATIONAL LABOR RELATIONSBOARDan organization which would not be, in the sense of Section 7, anorganization of the employees' choice.The workers may be awareof their employer's antipathy to union organization and seek to pro-pitiate him by acceptable conduct.This may be unavoidable.Butthe employer can be prevented from engaging in overt activity cal-culated to produce that result.If labor organizations are to be trulyrepresentative of the employees' interest, as was the intention ofCongress as embodied in this Act, the words `dominate and interferewith the formation of'any labor organization' must be broadly inter-preted to cover any conduct upon the part of an employer which isintended to bring into being, even indirectly, some organization whichhe considers favorable to his interests." I.The respondent actively en-couraged membership in the Association by permitting a neeting tobe held in its plant, during working hours, and further showing itsapproval by ordering the current of the plant shut off during themeeting.The summary manner in which the agreement between theAssociation and the respondent was made, confirms the conclusionthat the Association is nothing but a tool of the respondent.We findthat the respondent dominated or interfered with the formation oradministration of the Regal Employees Association, Inc.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of the respondent set forth in Sections III and IVabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several states, andtend to lead to disputes burdening and obstructing commerce and thefree flow of commerce.THE REMEDYBecause of the respondent's unfair labor- practice in closing theplant on May 10, resulting in a loss of pay to its employees from thatdate to May 18, we will order the respondent to compensate in fullall of its employees who were locked out on May 10, 1937, at the ratesof pay or wages which they had been earning prior to May 10, 1937,to the date of the temporary reopening on May 18, 1937, less anyamount earned by them during such period.Upon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Amalgamated Clothing Workers of America andRegal Em-ployees Association, Inc., are labor organizations, within themeaningof Section 2 (5) of the Act.11 N. L. R. B. 929. DECISIONS AND ORDERS5752.The respondent, by interfering with, restraining, and coercing itsemployees in the exercise of their rights to self-organization, to form,join, and assist a labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining and other mutualaid and protection, as guaranteed in Section 7 of the Act, has engagedin and is engaging in unfair labor practices, within the meaning ofSection 8 (1) of the Act.3.The respondent, by dominating and interfering with the forma-tion and administration of Regal Employees Association, Inc., andby otherwise lending support to it, has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (2) of theAct.4.The respondent, by shutting down its plant on May 10, 1937, hasdiscriminated in regard to hire and tenure of employment of itsemployees and has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (3) of the Act.5.The aforesaid unfair labor practices constitute unfair laborpractices affecting commerce, within the meaning of Section 2 (6)and (7) of the Act.'ORDEROn the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent,Regal Shirt Company, Inc., and its officers, agents,successors, and assigns, shall :1.Cease and desist :(a).From in any manner interfering with, restraining, or co-ercing its employees in the exercise of their rights to self-organiza-tion, to form, join, and assist labor organizations, to bargain col-lectively through representatives of their own choosing, and to en-gage in concerted activities, for the purposes of collective bargaining,and other mutual aid and protection;(b).From dominating or interfering with the formation or ad-ministration of, or lending support to, Regal Employees Association,Inc., or any other labor organization of its employees;(c).From in any manner discriminating in regard to hire ortenure of employment of any of its employees in order to discouragemembership in the Amalgamated Clothing Workers of America orany other labor organization of its employees.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a).Withdraw all recognition from Regal Employees Association,Inc., as the representative of its employees for the purpose of col- 576NATIONAL LABOR RELATIONS BOARDlective bargaining with the respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other condi-tions of employment; and completely disestablish Regal EmployeesAssociation, Inc., as such representative;(b).Make whole all the employees for any loss of pay they havesuffered by reason of the closing of the factory on May 10, 1937, bypayment to each of them, respectively, of a sum equal to that whicheach of them would normally have earned as wages during the periodfrom May 10, 1937 to May 18, 1937, less the amount, if any, whicheach has earned during said period;(c).Post notices in conspicuous places in its place of business,stating : (1) that the respondent will cease and desist in the manneraforesaid; (2) that Regal Employees Association, Inc., is disestab-lished as representative of any of its employees for the purpose ofcollective bargaining with it with respect to grievances, labor dis,putes, wages, rates of pay, hours of employment, and other condi-tions of employment; and (3) that such notices will remain postedfor a period of at least thirty (30) consecutive days from the dateof posting;(d).Notify the Regional Director for the Fifth Region in writingwithin ten (10) days from the date of this order what steps therespondent has taken to comply herewith.